Citation Nr: 1711398	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  09-34 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right eye disorder characterized as right eye chalazion, and related scars status-post chalazion removal.

2.  Entitlement to service connection for Gulf War Syndrome (GWS), to include an undiagnosed illness or chronic fatigue, formerly referred to as chronic fatigue due to undiagnosed illness and sleep apnea.

3.  Entitlement to an increased compensable rating for left eye chalazion.  


REPRESENTATION

Appellant represented by:   Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active duty service from November 1989 to August 1990 and from January 1991 to September 1991.  He had service in Southwest Asia from February to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from April 2007 and January 2008 rating decisions issued by the Regional Office (RO) in San Juan, Puerto Rico.  The RO denied an increased rating higher than 0 percent for left eye chalazion and denied service connection for right eye chalazion in an April 2007 rating decision.  In January 2008, the RO continued to deny an increased rating higher than 0 percent for left eye chalazion; continued to deny service connection for right eye chalazion; and denied service connection for Persian Gulf Syndrome, to include insomnia, nightmares, digestive problems, mental, anger, and emotional problems/depression (previously evaluated as chronic fatigue).  The RO appeared to reopen the service connection claim for right eye chalazion on the basis of new and material evidence being received, but denied the claim on the merits.  The RO also found that that new and material evidence had not been received to reopen the Persian Gulf War Syndrome claim.  

This case was previously before the Board in April 2015.  At that time, the Board, in pertinent part, reopened the service connection claim for right eye chalazion finding that new and material evidence had been received, but remanded this claim on the merits.  The Board also remanded the increased rating claim for left eye chalazion, and the service connection claim for Gulf War Syndrome formerly diagnosed as chronic fatigue syndrome due to an undiagnosed illness.  The Board noted that the service connection claim for Gulf War Syndrome was considered on a de novo basis, as an intervening liberalizing law had been passed on December 27, 2001, since the last final denial of the claim in April 1996 (with notice in June 1998).  See Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004).  The Board remanded the case again in December 2015, finding, in pertinent part, that additional development was necessary to resolve the service connection claim for chronic fatigue syndrome, as the medical opinion of record did not consider all pertinent factors, and additional treatment records needed to be scanned for the eye claims.

The case is now returned for appellate review.


FINDINGS OF FACT

1.  The Veteran does not have a right eye disorder, including chalazion or scarring from chalazion excision, that was incurred in or caused by his military service.

2.  It is at least as likely as not that the Veteran has chronic fatigue syndrome that had its onset during military service.

3.  The Veteran's left eye chalazion has been manifested by no active pathology,


CONCLUSIONS OF LAW

1.  Service connection for a right eye disorder characterized as right eye chalazion, and related scars, status-post chalazion removal, is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for entitlement to service connection for chronic fatigue syndrome and any chronic disorder manifested by chronic fatigue as due to an undiagnosed illness, have been met. 38 U.S.C.A. §§ 1110, 1117, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

3.  The criteria for a compensable rating for left eye chalazion have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.79, Diagnostic Code 6099-6015.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. § 5103 and 5103A (West 2014) have been met. By correspondence dated in February 2007, November 2007, and August 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  

VA has also satisfied the duty to assist.  The claims folder contains service treatment records, VA medical center records, and private treatment records.  

The Veteran underwent VA examinations in November 2007 and July 2015.  The examinations include objective findings necessary for adjudicative purposes and collectively discuss the etiology of the Veteran's disabilities on appeal.  

As noted in the introduction, the claim has been remanded twice for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives as concerns this issue.  See Dyment v. West, 13 Vet. App. 141 (1999).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

The Board grants service connection for chronic fatigue syndrome in this decision, which represents a complete grant of the benefits sought on appeal with respect to that matter.  As such, no discussion of VA's duty to notify or assist is necessary regarding that claim.

II.  Service Connection

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Personnel records show that the Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War from February to August 1991.  Therefore, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  See 38 C.F.R. § 3.317(a)(1); ); see also 81 Fed. Reg. 73182 (October 17, 2016) (extending the presumptive period to December 31, 2021).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).
 
For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992).

A)  Right Eye Disorder

The Veteran contends that he is entitled to service connection for a right eye disorder, to include reoccurring chalazion and a scar of the right status-post chalazion removal.  In 1999 the Veteran reported that during service gunpowder got in his eye, and may have caused his chalazion. 

Service treatment records show that a September 1989 enlistment examination indicated a normal clinical evaluation of the eyes.  The Veteran also denied a history of eye trouble on the September 1989 report of medical history.  The Veteran was seen for a lump in the right eye in July 1990, which he had reportedly had for seven weeks.  He complained of burning and pain at night with some drainage in the morning.  On objective evaluation he was found to have a stye and mild pustule.  The conjunctiva was intact.  He was assessed as having a stye in the right lower eye lid.  

As the entrance examination report in September 1989 was negative for any findings pertaining to the right eye, it appears that the Veteran's right eye was clinically sound at entry into his first period of service.  See 38 C.F.R. § 3.304(b).  There is no entrance examination into the Veteran's second period of service in January 1991.  During the Veteran's second period of service, he had an incision and drainage of a chalazion in the right lower lid in March 1991.  It was also noted that the Veteran had a chalazion removed from the upper lid a year prior (i.e., March 1990).  There were findings of a resolving right eye chalazion in April 1991.  He later had incision and drainage of his right eye chalazion again in August 1991.   The separation examination report only noted a chalazion on the left lower lid.  The report of medical history at separation noted that the Veteran had an incision and drainage of the right eye chalazion in March 1991 while in Southwest Asia and that this existed prior to service.  

It is not clear why the separation examination noted that the right eye chalazion existed prior to service, as there was no diagnosis of chalazion in the Veteran's first period of service.  The Veteran was diagnosed as having a stye in the right eye in July 1990.  The service treatment records from the Veteran's second period of service note that the Veteran had surgery to remove a chalazion in March 1991 and had a previous surgery one year prior, which would have been in approximately March 1990 during the first period of service; but there is no corresponding medical records to confirm this.  As there is no entrance examination for the first period of service, and therefore, nothing noted at entry into service, and there is no clear and unmistakable evidence that a right eye chalazion existed prior to the entry into the second period of service, the Veteran's right eye is considered sound at entry into the second period of service.  See 38 C.F.R. § 3.304(b).

Just after separation from service, a September 1991 private ophthalmology record shows complaints of recurrent chalazia in both eyes.  The diagnosis was chalazion.  In June 1992, the Veteran reported a history of recurrent chalazia in both eyes.  The assessment was chalazion in the right eye and left eye (possibly cellulitis).  He was advised to continue his medication, including doxycycline and an ointment, and hot packs to both eyes.  In July 1992 the Veteran had continued findings of a chalazion in both eyes.

The Veteran underwent a general VA examination in August 1994 and was found to have a history of multiple chalazia and surgeries multiple times in both eyes since 1989.  An August 1994 VA visual examination shows an assessment of blepharitis, chronic, and multiple chalazia.  A September 1994 VA treatment record notes the Veteran's history of chalazion but notes that there were none at present.  He did have very mild blepharitis.

Army Reserve medical records show normal clinical evaluation of the eyes in August 1996 and February 1999.

An August 2006 VA treatment record shows the Veteran suffered from recurrent chalazion while deployed, status post multiple surgeries.  On examination there were no chalazion formations or scarring status post-surgery.  However, later in the report, the assessment was that the Veteran had scarring at the eyelid resulting from recurrent chalazion bilaterally.  A November 2006 private treatment record shows an assessment of eyelid lesion, right eye greater than left eye.  A February 2007 VA treatment record shows that there were no corneal lesions and that the conjunctivae were clear.

At a March 2007 VA examination the Veteran denied ocular pain, although in a 2010 statement he subsequently reported experiencing ocular pain in his eyes bilaterally.  There was no chalazion noted on examination.  However, the examiner found blepharitis and bilateral lower lid xanthelasmas, which were not caused by or a result of the Veteran's military service.  The examiner noted that xanthelasmas were associated with high cholesterol and hereditary dyslipidemias.  The VA examiner's opinion does not address the Veteran's theory regarding gunpowder in his eyes during service. 

A November 2007 VA examination diagnosed a right eye upper eyelid small papular scar from surgery in 1991 and 1992.  Physical examination notes indicate that there was a right and left eye lower eyelid scar, but then also notes that there is not a visible scar on the right and left lower eyelid.  As such, there is internal inconsistency in the examination report. 

Given the deficiencies in the VA examinations in 2007, the Board remanded the matter for a VA examination to determine the nature and etiology of his right eye disorder, to include reoccurring chalazion, and status-post chalazion removal; and consideration of the Veteran's contentions regarding his status-post chalazion removal scar.

A VA examination was provided in July 2015.  The examiner diagnosed the Veteran with bilateral mild blepharitis, lower eyelid syringomas, and distichiasis of the right lower eyelid (one eyelash).  The examiner noted the Veteran's history of stye in right lower eye lid in July 1990, and finding of recurrent chalazion in June 1992, in addition to blepharitis in July 1992.  The examiner noted that the Veteran was seen for removal of a right eye chalazion in November 1992 and was last seen for this condition in July 1993, when he was described as having normal vision of 20/20 and a normal right eyelid.  It was noted that a letter from a physician in March 2007 noted a surgical excision of a chalazion in the right superior eyelid, visual acuity of 20/20 in both eyes, xanthelasma in right inferior eyelid border, and mild irregularity of the marginal palpebral border.  The Veteran was reportedly seen in the eye clinic in April 2015 and assessed as having large xanthelasma in both inferior lids.  

On examination in July 2015, in the right eye, the Veteran had collarettes, mild meib gland secretions, nasal inferior eyelid skin cobblestone-like papules, skin colored, two superior eyelid skin-colored papules, and inferior eyelid with one eyelash growing from inner margin inward.  The conjunctiva/ sclera on the right showed inferior cysts, concretions.  The examiner determined that the Veteran did not have any scarring or disfigurement attributable to any eye condition.  It was noted that vision loss was due to refractive error.  Slit lamp examination of the eyelids revealed no marginal notches, scarring, or chalazia on examination.  

The examiner found that the inferior eyelid papules were more consistent with syringomas, which were not secondary to chalazia, nor chalazia excision.  The Veteran commented that he had been without chalazia for some years now, but complained of skin changes in his lower eyelids that had been diagnosed as xanthelasma.  The Veteran also complained of itching of eyes and lids at least three times per week, improved with over-the-counter eyedrops.  He denied any eye pain or other ocular complaints.  He noted that his blurred vision was improved with prescribed eyeglasses.  The examiner found that there was no scarring around or in the eye, nor were there any chalazia on examination.  There was one right lower eyelid eyelash growing inward, from the inner margin (distichiasis), which was not causing symptoms, that the examiner determined could be related to chalazion excision.  The examiner again noted that the eyelid papules were not scars secondary to chalazion surgery and that the inferior eyelid papules were more consistent with syringomas, which were not secondary to chalazia or chalazia excision.  The examiner further determined that chalazia were not related to any incident in service, to include exposure to gunpowder.  It was noted that a chalazion develops when an oil gland in the eyelid becomes blocked; and that the Veteran had multiple chalazia in both eyes, most probably related to blepharitis, which was described on evaluation dated in July 1992.  The examiner further noted that syringomas were benign, skin-colored-to-yellowish papules 2 to 3mm in diameters, usually located on the lower eyelids, in clusters, but could be found in upper lids.  The examiner noted that these usually occurred at any age after the mid-teens and often would run in the family.  Syringomas were noted to be completely harmless and were caused by overgrowth of cells from sweat glands (eccrine glands).

Finally, the examiner commented that the Veteran's eyelid lesions did not resemble xanthelasma completely, which were xanthomas of the eyelids that were usually seen in upper eyelids and in older persons.  The examiner noted that the Veteran had predominantly lower eyelid changes and since young, but that he also had hypercholesterolemia, which was a risk factor for xanthelasma.  The examiner determined that if the diagnosis was xanthelasma, these were not related to any incident in-service, not secondary to exposure to gunpowder and they were not scars after chalazion excision.

In reviewing the medical evidence of record, while the Veteran was shown to have a right eye chalazion, which first manifested during his military service, current treatment records do not show any findings of right eye chalazion during the appeal period.  Service connection cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service connection is not warranted for a right eye chalazion.

Regarding the other findings in the right eye, the Veteran was noted as having an eyelash in the right eye that was growing inward on examination in June 2015, which the examiner indicated might be related to the chalazion surgeries.  However, the examiner noted that this was not causing any symptoms.  

With respect to the findings of small scattered papules on the eyes, the examiner determined that these were not scars related to the chalazion surgeries, but were either syringomas, which are completely harmless and were caused by overgrowth of cells from sweat glands (eccrine glands); or xanthelasma, though the examiner indicated that the lesions did not resemble xanthelasma completely.  The examiner found that if they were xanthelasma, this would not be related to any event in service including exposure to gunpowder or scarring from chalazion excision, as they were associated with hypercholesterolemia, which the Veteran had.

The Board has considered the Veteran's written statements submitted in support of his arguments that his right eye chalazion and scarring is a result of his service.  To the extent that his statements represent evidence of continuity of symptomatology, without more, the Veteran's statements are not competent evidence of a diagnosis chalazion in the right eye or scarring as a result of chalazion removal or gunpowder in the eyes, nor do they establish a nexus between symptoms of a medical condition and his military service.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.   See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Although the Veteran was diagnosed as having chalazion in service, the medical evidence does not show that his present complaints in the eyes are a result of the chalazion or chalazion removal or gunpowder in the eyes in service. 

The Board recognizes the sincerity of the arguments advanced by the Veteran that his present eye complaints are related to his military service including exposure to gunpowder and chalazion removal.  It is true that a Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, determining whether the Veteran's present findings in the right eye are related to chalazion, chalazion removal, or exposure to gunpowder requires specialized skill and training for a determination as to the nature and etiology of the current findings in the right eye.  

While the Veteran is competent to say that he experienced chalazion in service and exposure to gunpowder, as well as any continued symptoms in the eye since service, he does not have the expertise to state that the symptoms in his right eye are due to chalazion or gunpowder exposure.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  Thus, the Board cannot give decisive probative weight to the opinions of the Veteran as to the cause of his symptoms in his right eye, because he is not qualified to offer such opinions.

For the above reasons, the Board finds that the preponderance of the evidence is against the Veteran's right eye claim.  Because the preponderance of the evidence is against the claim for service connection for a right eye disorder, the benefit-of-the-doubt doctrine is inapplicable, and the claim on this basis must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

B) Chronic Fatigue Syndrome

The Veteran seeks service connection for chronic fatigue syndrome, which he attributes to exposure to toxins from the air during his deployment in the Gulf War.  Personnel records show that he had service in Southwest Asia from February to August 1991.  Thus, consideration of the Veteran's claim under the provisions of 38 C.F.R. § 3.317 is warranted.

The service treatment records are negative for any findings of chronic fatigue syndrome.  The Veteran denied any complaints of fatigue on his Southwest Asia demobilization evaluation in August 1991.

After the Veteran's separation from service in September 1991, a July 1994 psychiatric consult shows the Veteran had complaints of persistent, constant fatigue and feeling tired in spite of adequate rest.  The provisional diagnosis included chronic fatigue syndrome.  The Veteran underwent a general VA examination in August 1994.  He complained of feeling weak and tired since 1991.  A September 1994 treatment record also notes complaints of chronic fatigue.  The Veteran noted that he used to be very active and athletic but since coming home from the Gulf, he could not work out and had to take a nap before classes in the afternoon. 

An August 2006 VA treatment record shows the Veteran had complaints of general fatigue.  There was no diagnosis given to account for the complaints.  April 2015 and June 2015 VA neurology notes show the Veteran had complaints of fatigue.  An April 2015 VA emergency room record shows the Veteran stated that for the last year he had developed muscle pain and weakness, muscle fatigue that worsened with exercise, and a burning sensation to the arms and legs.  It was noted that he had been followed by neurology service with extensive work up that had not led to a definite diagnosis.

In April 2015, the Board remanded the service connection claim for Gulf War Syndrome, formerly chronic fatigue as due to undiagnosed illness, for a medical opinion and examination to better assess the nature and etiology of the Veteran's reported fatigue, and account for the possibility of a presumptively service-connected chronic multisymptom illness such as chronic fatigue syndrome.  

Thereafter, an examination and opinion was provided in July 2015.  The examiner determined that there was no evidence of chronic fatigue syndrome per VA medical record review.  The examiner went on to relate the Veteran's fatigue symptoms to his sleep apnea, which she determined was not related to military service because it was not diagnosed until 2010, many years after service.  

The Board remanded the claim again in December 2015, finding the July 2015 opinion inadequate, as the examiner did not consider that within three years after separation from service, VA treatment records from 1994 show that the Veteran reported experiencing chronic fatigue, weakness, and tiredness.  In addition, in July 1994, after reporting that he continued to feel tired and constantly fatigued even following adequate rest, he was provisionally diagnosed as having chronic fatigue syndrome.  Thus, the Board noted that medical records show that the Veteran had symptoms of and a provisional diagnosis of chronic fatigue syndrome within three years after his separation from service, prior to his diagnosis of sleep apnea in 2010.  Further, the Board noted that given that service connection for PTSD has been granted in the December 2015 Board decision, the theory of entitlement to service connection for chronic fatigue based on causation or aggravation by service-connected PTSD should be explored, as well.

Thereafter, another examination was provided in April 2016.  The examiner noted that there was no evidence of diagnosis or treatment for chronic fatigue syndrome.  It was noted that the Veteran had complaints of fatigue in the muscles in his legs with swelling of his veins and discomfort in his legs.  The report noted that the Veteran did not have then or was ever diagnosed with chronic fatigue syndrome; but also noted that the Veteran had findings, signs, and symptoms attributable to chronic fatigue syndrome.  The symptoms included generalized muscle aches or weakness and sleep disturbance, as well as forgetfulness.  He complained of tiredness every day and noted that he only could swim for exercise.  The examiner noted that no opinion on chronic fatigue syndrome could be given since there was no diagnosis of chronic fatigue syndrome seen in the record.

Initially, the Board notes that, once again the examination provided is inadequate.  The findings on the examination are contradictory in that the examiner finds that the Veteran does not have a diagnosis of chronic fatigue syndrome; but also finds that the Veteran had findings, signs, and symptoms attributable to chronic fatigue syndrome.  Given that the Veteran has symptoms of chronic fatigue syndrome, it appears that the examiner would have provided an etiology opinion of the chronic fatigue syndrome, either based on the Veteran's service in the Persian Gulf or secondarily related to his service-connected PTSD.  As the examiner did neither of those things, the Board cannot rely on this medical opinion.  

Nonetheless, based on the foregoing, the Board finds that the record contains sufficient evidence to support a finding that the Veteran has chronic fatigue syndrome that was caused by, or is a result of his military service.  In making this determination, the Board notes that the Veteran is competent to report the fatigue symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is also competent to report that he experienced these symptoms after his deployment to Saudi Arabia where he was presumably exposed to chemicals, burning fuels, etc.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  In this regard, the Board highlights that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he has experienced fatigue symptoms since service. 

Moreover, the Board finds the Veteran's reports of continuity of symptomatology since service to be credible.  His records are internally consistent, as VA treatment records within several years after the Veteran's separation from service show complaints of fatigue and a provisional diagnosis of chronic fatigue syndrome.  While the service treatment records show that the Veteran denied any complaints of fatigue on his post-deployment physical in August 1991, post-service records show he has consistently reported symptoms of fatigue since his deployment to Southwest Asia; and VA treatment records document his complaints of fatigue within three years after service in July 1994.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  

After a careful review of all of the medical and lay evidence of record, the Board, in its role as a finder of fact, finds that the post-service findings of chronic fatigue syndrome since 1994, as well as the Veteran's reports of continuity of symptomatology since service are persuasive in determining the onset and etiology of his chronic fatigue syndrome.  

Regarding the medical evidence of record, the Veteran noted on treatment records in 1994, when he was given a provisional diagnosis of chronic fatigue syndrome, that he had experienced fatigue symptoms since his deployment in 1991.  The most recent examinations in 2015 and 2016 show continued findings of fatigue complaints.  The examination in April 2016, as noted above, shows that the Veteran's symptoms are attributable to chronic fatigue syndrome.  While the examiner in April 2016 also found that there was no diagnosis of chronic fatigue syndrome of record, which is contradictory and not based on a thorough review of the records, the findings in the examination, to the extent that they show continued symptoms of chronic fatigue syndrome, are helpful in establishing chronicity in this case.  

The prior opinion in July 2015, which determined that the Veteran's symptoms were attributable to sleep apnea, which was not related to service, as noted, did not consider the Veteran's entire medical history, which included complaints of symptoms of chronic fatigue and a provisional diagnosis of chronic fatigue syndrome prior to the diagnosis of sleep apnea in 2010.  Thus, the July 2015 opinion is unreliable.    

In weighing the medical evidence showing findings of chronic fatigue syndrome within three years of the Veteran's separation from service, the conceded exposure to chemicals and burning fuel/ oil, etc. in service, and the statements from the Veteran regarding chronic fatigue symptomatology since service for many years, the Board finds that the evidence is relatively equally balanced in terms of whether he has a chronic fatigue syndrome related to his military service, and will resolve this reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Therefore, entitlement to service connection for chronic fatigue syndrome is warranted.

III.  Increased Rating for Left Eye Chalazion

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Veteran's left eye chalazion is rated under 38 C.F.R. § 4.79, Diagnostic Code 6015, for benign neoplasms of the eyeball and adnexa, which notes to separately evaluate visual impairment and nonvisual impairment, e.g., disfigurement (diagnostic code 7800), and combine the evaluations.  A 0 percent rating has been in effect since July 1994.

During the rating period on appeal, VA amended its regulations for rating disabilities of the eye. 73 Fed. Reg. 66,543 (Nov. 10, 2008).  It is indicated in the Federal Register that these amendments shall apply to all applications for benefits received by VA on or after December 10, 2008.  As the Veteran's claim was received in 2007, the amended provisions are not for application here.

The Veteran is in receipt of a 0 percent rating because none of the medical evidence has shown any visual impairment or disfigurement from the left eye chalazion.  See, e.g., March 2007 VA examination report.  The Board remanded the increased rating claim for left eye chalazion so that recent VA treatment records could be scanned into VBMS.  After the records were scanned, the evidence shows the Veteran presently has diplopia.  However, the most recent VA examination in July 2015, as noted in more detail below, shows that no visual impairment in the right eye, including any diplopia, is related to any left eye chalazion residuals.  

By way of history, an August 2006 VA treatment record shows the Veteran suffered from recurrent chalazion while deployed, status post multiple surgeries.  On examination there were no chalazion formations or scarring status post-surgery.  However, later in the report, the assessment was that the Veteran had scarring at the eyelid resulting from recurrent chalazion bilaterally.  A November 2006 private treatment record shows an assessment of eyelid lesion, right eye greater than left eye.  A February 2007 VA treatment record shows that there were no corneal lesions and that the conjunctivae were clear.

At a March 2007 VA examination the Veteran denied ocular pain, although in a 2010 statement he subsequently reported experiencing ocular pain in his eyes bilaterally.  There was no chalazion noted on examination.  However, the examiner found blepharitis and bilateral lower lid xanthelasmas, which were not caused by or a result of the Veteran's military service.  The examiner noted that xanthelasmas were associated with high cholesterol and hereditary dyslipidemias.  

A November 2007 VA examination indicates that there was a right and left eye lower eyelid scar, but then also notes that there is not a visible scar on the right and left lower eyelid.  As such, there is internal inconsistency in the examination report. 

Given the deficiencies in the VA examinations in 2007, the Board remanded the matter for a VA examination to determine the nature and etiology of his left eye disorder, to include reoccurring chalazion, and status-post chalazion removal; and consideration of the Veteran's contentions regarding his status-post chalazion removal scar.

A VA examination was provided in July 2015.  The examiner diagnosed the Veteran with bilateral mild blepharitis, and lower eyelid syringomas.  The examiner noted the Veteran's history of recurrent chalazion in June 1992, in addition to blepharitis in July 1992.  The examiner noted that the Veteran was last seen for this condition in July 1993, when he was described as having normal vision of 20/20.  It was noted that a letter from a physician in March 2007 noted a surgical excision of a chalazion in the right superior eyelid, visual acuity of 20/20 in both eyes, xanthelasma in right inferior eyelid border, and mild irregularity of the marginal palpebral border.  The Veteran was reportedly seen in the eye clinic in April 2015 and assessed as having large xanthelasma in both inferior lids.  

On examination in July 2015, in the left eye, the Veteran had collarettes, mild meib gland secretions, nasal inferior eyelid skin cobblestone-like papules, and skin colored.  The conjunctiva/ sclera on the left showed inferior cysts, concretions.  The examiner determined that the Veteran did not have any scarring or disfigurement attributable to any eye condition.  It was noted that vision loss was due to refractive error.  Slit lamp examination of the eyelids revealed no marginal notches, scarring, or chalazia on examination.  

The examiner found that the inferior eyelid papules were more consistent with syringomas, which were not secondary to chalazia, nor chalazia excision.  The Veteran commented that he had been without chalazia for some years now, but complained of skin changes in his lower eyelids that had been diagnosed as xanthelasma.  The Veteran also complained of itching of eyes and lids at least three times per week, improved with over-the-counter eyedrops.  He denied any eye pain or other ocular complaints.  He noted that his blurred vision was improved with prescribed eyeglasses.  The examiner found that there was no scarring around or in the eye, nor were there any chalazia on examination.  The examiner again noted that the eyelid papules were not scars secondary to chalazion surgery and that the inferior eyelid papules were more consistent with syringomas, which were not secondary to chalazia or chalazia excision.  The examiner further noted that syringomas were benign, skin-colored-to-yellowish papules 2 to 3mm in diameters, usually located on the lower eyelids, in clusters, but could be found in upper lids.  The examiner noted that these usually occurred at any age after the mid-teens and often would run in the family.  Syringomas were noted to be completely harmless and were caused by overgrowth of cells from sweat glands (eccrine glands).

Finally, the examiner commented that the Veteran's eyelid lesions did not resemble xanthelasma completely, which were xanthomas of the eyelids that were usually seen in upper eyelids and in older persons.  The examiner noted that the Veteran had predominantly lower eyelid changes and since young, but that he also had hypercholesterolemia, which was a risk factor for xanthelasma.  The examiner determined that if the diagnosis was xanthelasma, these were not related to any incident in-service, not secondary to exposure to gunpowder and they were not scars after chalazion excision.

The Board finds that based on these findings, a compensable rating is not warranted for the Veteran's service-connected left eye chalazion, based on the presence of no active pathology. 

A higher rating is not warranted for impairment of visual acuity or field loss, pain, rest-requirements or episodic incapacity.  None of the findings in the left eye have been associated with the Veteran's left eye chalazion, including any scarring.  

The level of impairment has been relatively stable throughout this rating period, and symptomatology has not been worse at any point during the appeal period than what has been discussed above.  Therefore, the application of staged ratings is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007)
.
The preponderance of the evidence is against the assignment of an increased rating, and the benefit of the doubt rule is not for application. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

An inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  However, there is no evidence the Veteran is prevented from working due to the left eye chalazion.  Therefore, any inferred TDIU claim is inapplicable in this case.

IV.  Extraschedular Rating

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2014).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's left eye chalazion are not shown to cause any impairment that is not already contemplated by the rating criteria.  The Board finds that these rating criteria reasonably describe the Veteran's disability; and even if they did not, there is no evidence of frequent periods of hospitalization or marked interference with employment as a result of the Veteran's service-connected eye disability. 

For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.








							(Continued on the next page)

ORDER

Entitlement to service connection for a right eye disorder characterized as right eye chalazion, and related scars, status-post chalazion removal is denied.

Entitlement to service connection for chronic fatigue syndrome and any chronic disorder manifested by chronic fatigue as due to an undiagnosed illness is granted.

Entitlement to an increased compensable rating for left eye chalazion is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


